            Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 1 of 30




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEITH SLATOWSKI AND BIANCA
CEMINI SLATOWSKI, h/w
118 Wilson Road
King of Prussia, PA 19406
                                                    CIVIL CASE NUMBER:

                  v.

SIG SAUER, INC.
72 Pease Boulevard                                  JURY TRIAL DEMANDED
Newington, NH 03801




                                         COMPLAINT

       Plaintiffs, Keith Slatowski and Bianca Cemini Slatowski, by and through their counsel,

hereby state the following Complaint in Civil Action against the above-captioned Defendant and, in

support thereof, aver as follows:

                              SUMMARY AND NATURE OF ACTION

       1.      Plaintiff, Keith Slatowski, is an adult individual, citizen, and resident of the

Commonwealth of Pennsylvania, residing at the above captioned address.

       2.      Plaintiff, Bianca Cemini Slatowski, is an adult individual, citizen, and resident of

the Commonwealth of Pennsylvania, residing at the above captioned address.

       3.      This action seeks actual, compensatory, and punitive damages, and equitable

relief, relating to Defendant, SIG Sauer Inc.’s (hereinafter “Defendant”, “Sig” or “Sig Sauer”),

negligence, defective design, breach of warranties and unfair and deceptive marketing practices

regarding a semi-automatic gun.
             Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 2 of 30




       4.      Specifically, this matter involves a striker-fired, semi-automatic pistol known as

the “P320” that has fired without trigger pulls on numerous civilians and law enforcement agents

across the nation and throughout the world.

       5.        Slatowski, a resident of Pennsylvania, was issued a SIG Sauer P320 in

connection with his duties as a Deportation Officer for the Immigration and Customs

Enforcement Agency (“ICE”) in Pennsylvania.

       6.        Prior to September 21, 2020, Slatowski had performed firearms training with

the subject product in Pennsylvania.

       7.        Prior to September 21, 2020, Slatowski was required to have on his person the

subject product in connection with his job responsibilities in Pennsylvania.

       8.        On September 21, 2020, Slatowski was at quarterly firearms training at the

United States Postal Service range in New Castle, Delaware.

       9.        Slatowski and fellow ICE agents were doing practice drills before qualifying.

Slatowski shot about four magazines of 9 millimeter hollow point rounds before running out of

ammunition. He then proceeded to reload with purple training rounds.

       10.       Slatowski returned to the firing line and was instructed to fire two rounds into

the target with no time limit.

       11.       As he was given the order to fire, he reached for his weapon with his right hand.

       12.       When he placed his hand on the pistol grip to draw it out of his holster, the

weapon fired. Slatowski never touched the weapon’s trigger.

       13.       The bullet struck him in his upper right hip and exited out the back of his lower

thigh, causing substantial injury, maceration of tissue, blood loss, and nerve damage.
                Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 3 of 30




          14.      The casing of the bullet did not eject and was found stuck in the P320’s ejection

port.

          15.      Slatowski’s P320 should not have discharged without the trigger being pulled,

holstered or un-holstered.

          16.      In its “Safety Without Compromise” marketing materials for the P320, SIG

states:




          17.      Slatowski’s P320 should not have discharged without the trigger being pulled.

          18.      Despite this express representation, which SIG has made for the last several

years to the present, the weapon fired without the trigger bring pulled.

          19.      Defendant brings causes of action under Pennsylvania law for negligence, strict

products liability, breach of express warranty, breach of implied warranty, and negligent and

intentional infliction of emotional distress in view of Sig’s misrepresentations about the safety of

the weapon.

          20.      Defendant SIG, had knowledge long before this sale, that the P320, its first ever

striker-fired pistol, was capable of firing by itself without the trigger being pulled due to

defective striker-sear components inside the weapon’s slide.
             Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 4 of 30




       21.          For many years since the weapon was first introduced to the market in 2014,

SIG has recklessly failed to recall it despite knowing of many grievous wounds inflicted upon

law enforcement.

                                               JURISDICTION

       22.          Jurisdiction is founded on diversity of citizenship pursuant to 28 U.S.C. § 1332.

       23.          Defendant has a principal place of business in New Hampshire and,

accordingly, is a citizen of New Hampshire.

       24.          Defendant SIG does business in and is subject to personal jurisdiction in this

judicial district. Defendant has registered to do business in the state of Pennsylvania and

therefore is subject to both general jurisdiction and specific jurisdiction due to its conduct and

actions within the state.

       25.          The amount in controversy substantially exceeds, exclusive of interest and

costs, $75,000.

                                                    VENUE

       26.          Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(3).

       27.          Plaintiff is a 48-year-old resident of Pennsylvania who is licensed to carry

concealed weapons.

                                               ALLEGATIONS

       28.          Plaintiff has substantial firearms experience and was issued this gun for his job

responsibilities in Pennsylvania.

       29.          Plaintiff has suffered permanent physical injury and disfigurement as a direct

and proximate result of the negligence and breach of warranties and deceptive marketing

practices of SIG.
              Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 5 of 30




        30.      Plaintiff is an eight (8) year veteran of the United States Marine Corps and

served nine years as a Correctional Officer.

        31.      He has been trained on various weapons, including the Glock-27, Remington

870 shotgun, AR-15 and chemical munitions.

        32.      For the last twelve (12) years, Plaintiff has served as a Deportation Officer with

Immigration Customs Enforcement (ICE).

        33.      Plaintiff has attended various advanced academies dealing with tactical weapons

and is certified on the Glock-19, Sig Sauer 229, Sig Sauer P320, Remington 870 shotgun, and

AR-15

        34.      Defendant designs and manufactures firearms for military and commercial

markets in the Commonwealth of Pennsylvania, throughout the United States, and

internationally. It markets and sells its products directly and through dealers.

        35.      Defendant was formerly known as SIGARMS, Inc. and changed its name to

SIG Sauer, Inc. in October 2007. The company was founded in 1985 and has its principal place

of business in Exeter, New Hampshire. Its Chief Executive Officer at all times relevant to this

Complaint was Ron J. Cohen.

        36.      On September 21, 2020, Plaintiff and fellow ICE agents were doing practice

drills before qualifying. Slatowski shot about four magazines of 9mm hollow point rounds

before running out of ammunition. He then proceeded to reload with purple training rounds.

        37.      Plaintiff returned to the firing line and was instructed to fire two rounds into the

target with no-time limit.

        38.      As he was given the order to fire, he reached for his weapon with his right hand.
                Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 6 of 30




          39.      As he began to draw it out of his concealed carry holster (issued with the P320),

the weapon fired without him touching or pulling the trigger.

          40.      The bullet struck him in his upper right hip and exited out the back of his lower

thigh, causing substantial injury, maceration of tissue, blood loss, nerve damage and other

injury.

          41.      While the full extent of the physical damage to his leg is not yet known, he has

had and it is likely that he will have trouble running, sitting, or standing as he had before the

incident, and may not be able to return to this positon as a result of diminished physical capacity

to perform his job.

          42.      As a direct and proximate result of Defendants’ negligence, carelessness,

recklessness, strict liability and/or other liability producing conduct, Mr. Slatowski was forced to

suffer serious, disabling, and permanent injuries and emotional distress, the full extent of which

has yet to be determined. Mr. Slatowski has in the past and may in the future require medicines,

medical care and treatment. Mr. Slatowski has in the past and may in the future continue to be

compelled to expend monies and incur further obligations for such medical care and treatment.

Mr. Slatowski has in the past and may in the future continue to suffer agonizing aches, pains, and

psychological and emotional anguish. Mr. Slatowski has in the past and may in the future

continue to be disabled from performing his usual duties, occupations, and avocations, all to

Plaintiff’s great loss and detriment. The incident has resulted in substantial physical harm and

related trauma to Plaintiff, who has received substantial and ongoing treatments and medicines.

          43.      Years before the incident occurred, through and including the date of the

incident, SIG expressly represented that the weapon could not fire without a trigger pull:
             Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 7 of 30




“[w]e’ve designed safety elements into every necessary feature on this pistol. From the trigger,

to the striker and even the magazine, the P320 won’t fire unless you want it to”:




       44.       In additional marketing material, under the heading “Striker Safety,” defendant

further states: The Striker Safety “[p]revents the striker from being released unless the trigger is

pulled.”

       45.       At the same time, SIG SAUER contradictorily stated in the original owner’s

manual for the P320, on page 25, that the weapon could fire if dropped without the trigger being

pulled if a round were “chambered,” i.e., inside the firing chamber of the weapon’s slide.

       46.       It is standard operating procedure for all U.S. law enforcement agencies, local

police departments, and the military, at a commander’s discretion, to carry pistols with a

chambered round.
              Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 8 of 30




        47.        SIG was aware of the latter fact at the time it designed and manufactured all its

pistols, including the P320. The P320 is the first striker-fired pistol1 it has ever manufactured. It

assembled it using the same frame from an earlier hammer-fired SIG model, the P250.

        48.        While competing for a $580 million contract to supply the United States Army

with a new service pistol in 2016, SIG’s prototype P320s exhibited nearly 200 malfunctions

during Army testing.        The army demanded that SIG fix all problems associated with the

prototype.

        49.        On May 10, 2017, the United States Army submitted an urgent engineering

change proposal for the prototype P320, which essentially demanded that its entire internal firing

system be replaced. SIG complied and made all requested changes to the Army version of the



1
   A striker-fired pistol is different from the traditional “hammer-fired” pistol. It contains no external hammer
to be pulled back by the user; rather, it has an internal “striker” that is held back under spring pressure
inside the gun, like a bow and arrow. Once the slide is forcibly moved or “racked” backward, the weapon
is fully cocked and in “condition zero,” ready to fire. The striker is now under significant spring tension to
move forward and strike the round’s primer. The striker is held back the weapon’s sear. In the below
illustrative photo of a typical striker-fired pistol the striker, in red, is held back by the sear, in blue.
             Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 9 of 30




weapon, but let approximately 500,000 P320s to be used by United States law enforcement and

civilians alone.

       50.         Sometime after January 2017, when a Connecticut law enforcement agent was

shot by a P320 when it fell to the ground from less than three feet, SIG removed the warning on

page 25 from the user manual regarding a chambered round, and replaced it with the following

language:




       (emphasis in original).

       51.         Defendant, SIG had never before represented that mere “vibration” could cause

the weapon to discharge. Upon information and belief, no other firearms manufacturer has ever

made such a representation.

       52.         In a 2016 amendment to the user manual, moreover, SIG warned users not to

lubricate the striker inside the gun, a normal part of the process of the cleaning and maintenance

of any semi-automatic firearm. The striker, as noted, is held back while under spring pressure by

and rests, in the P320, in tenuous contact with a small piece of metal inside the gun called

weapon’s sear.
             Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 10 of 30




       53.       SIG has also expressly represented since the P320’s manufacture and

distribution into the stream of commerce that the weapon possessed a “robust safety system”:




       54.       In fact, SIG’s original design and manufacture of the P320 rendered the weapon

unreasonably dangerous for its intended uses, and any foreseeable the weapon unreasonable

dangerous for its intended uses, and for any foreseeable uses and accidents involving its intended

uses, including any normal carrying, holstering, un-holstering, or rough handling in any

altercation or combat, at the time SIG sold it to ICE.
              Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 11 of 30




        55.       Specifically, it possessed an inadequate sear-striker connection, even after

implementing a “voluntary upgrade” program for the gun, an inadequate internal striker safety,

and lacked any external safety or tabbed trigger safety.

        56.       When SIG shipped P320s to ICE, and thousands of others across the country, it

knew, or should have known, that the weapon was defective in its design and unreasonably

dangerous for its ordinary uses, intended uses, and all other foreseeable uses and accidental

discharges that could occur in the ordinary course of using the weapon.

        57.       Before it shipped these weapons, it was aware of accidental discharges of the

P320 weapon, and other SIG pistols, many of which pre-dated the 2018 sale to the Homeland

Security Department.

        58.       Upon information and belief, there have been many prior incidents of

unintended discharges involving SIG weapons, both hammer-fired and striker-fired, that have

discharged without the trigger being pulled, or simply while being handled, accidentally

dropped, or while being holstered.

        59.       In 2015, a Pennsylvania State Trooper and firearms instructor accidentally

killed another trooper with his SIG Sauer while conducting safety training.

        60.       In 2016, a tactical response training instructor near Sacramento dropped his SIG

Sauer, firing a bullet into a student’s truck.

        61.       In the period between 2012 and 2015, the New York City Police Department

reported 10 accidental discharges involving Sig Sauer weapons.

        62.       In February 2016, a fully-holstered P320 discharged without a trigger pull

inside a Roscommon, Michigan Police Officer’s vehicle when the officer moved to exit the
             Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 12 of 30




vehicle during a snowstorm.         The incident was captured on the Officer’s body cam video and

shows that no object entered inside his holster at any time.

       63.       In 2016, the Surprise, Arizona Police Department complained to SIG of two

separate incidents of P320s firing without trigger pulls.

       64.       These latter three incidents were not disclosed by SIG, despite long outstanding

discovery requests in two separate federal proceedings, until the last day of discovery in the

second proceeding in early 2019.

       65.       In October 2016, a P320 fired un-commanded on retired NYPD Officer Thomas

Frankenberry in South Carolina, severely injuring him. The spent casing did not eject.

       66.       In November 2016, a P320 fired un-commanded on an Officer in Holmes Beach

Florida, striking him in his leg.

       67.       In 2017, a Sheriff’s Deputy in Michigan accidentally discharged a SIG Sauer

pistol, striking a schoolteacher in the neck.

       68.       On January 5, 2017, a P320 shot a Stamford SWAT team member in his left

knee when the pistol fell from a distance of less than three feet to the ground while fully

holstered, refuting SIG’s express representations that the weapon is drop safe, cannot fire

without a trigger pull and does not require a safety to be drop sage.

       69.       On February 28, 2017, a P320 accidentally discharged while in use by the

University of Cincinnati Police Department.

       70.       On June 14, 2017, a P320 accidentally discharged in Wilsonville, Oregon.

       71.       On June 20, 2017, a P320 accidentally discharged while in use by the Howell

Township, New Jersey Police Department.
              Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 13 of 30




        72.      In June of 2017, SIG shipped approximately 800 P320s to the Loudoun County

Sheriff’s Department, privately assuring its leadership, Sheriff David Chapman that the problems

with the weapon would be fixed, but that for the time being it had to deal with the weapon as

currently manufactured and designed.2

        73.      On July 28, 2017, a P320 accidentally discharged in Tarrant County, Texas.

        74.      On August 4, 2017, the Stamford SWAT team member sued SIG in U.S.

District Court in Connecticut for an accidental discharge of a commercial version of the P320

that shot him in his knee.

        75.      Four days later, SIG’s CEO released a statement stating: “there have been zero

(0) reported drop-related p320 incidents in the U.S. Commercial market.”

        76.      This statement was false, in view of SIG’s knowledge that Officer Sherperis in

Connecticut had been shot by a drop fire some eight months earlier with the commercial version

of the P320, and that several other accidental discharges of the P320 had occurred before that

date.

        77.      On August 8, 2017, SIG announced a “voluntary upgrade” program for the

P320 pistol, stating that the pistol meets “rigorous testing protocols for global military and law

enforcement agencies” and all “U.S. standard for safety.”

        78.      This statement was also false, as there are no federal government standards for

gun safety, a fact known to SIG when it issued this press release.

        79.      No federal agency oversees how firearms are designed or built. Firearms were

expressly exempted by Congress from any federal regulation when it created the Consumer

Product Safety Commission in 1972.

2
      As noted infra, both a non-upgraded and “upgraded” version of these P320s later fired
un-commanded on and hit at least two Loudoun County deputy sheriffs in 2018 and 2019.
               Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 14 of 30




         80.      SIG’s “upgrade” program, which was presented to the public as purely option,

not urgent, and not mandatory, offered to mark existing commercial versions of the P320

“better” by installing a much lighter trigger, and internal disconnect switch, an improved sear to

prevent accidental discharges.

         81.      On August 9, 2017, the Police Chief of Morrow, Georgia issued and emergency

order removing the P320 from service.

         82.      In October 2017, a P320 accidentally discharged in Georgia when an officer fell

to the ground in pursuit of a suspect. His weapon was holstered and fired simply when he struck

the ground.

         83.      On November 12, 2017, a P320 accidentally discharged in Dallas County,

Texas.

         84.      On February 7, 2018, Loudoun County, Virginia Deputy Sheriff Marcie

Vadnais’s P320 fired on her un-commanded in Virginia, severing her right femur causing

catastrophic skeletal injury, deformity, three general anesthesia surgeries, severe emotional

distress, and related trauma, ending her career. Upon CAT scanning her P320, it was found to

have both a design and manufacturing defect: crossed sear springs that apply upward spring

pressure to the sear to keep it from releasing the striker.

         85.      Months later in April 2018, SIG issued a second “voluntary upgrade” notice to

all users or owners of the P320, but still did not recall the weapon.

         86.      In May 2018, civilian Gunter Walker reported to SIG that his P320 fired on him

un-commanded when he placed the weapon down on his nightstand, shooting him through the

palm of his left hand.
             Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 15 of 30




       87.       In June 2018, a Williams County, Ohio Officer reported that his P320

discharged twice in one moment as he was merely attempting to move the slide backward. One

round grazed the Officer’s arm; the other blew through his patrol car’s driver’s side door.

       88.       In May 2018, a Rancho Cucamonga, California Officer reported that his P320

fired un-commanded merely while he was walking inside his department locker room; the casing

of the round did not eject.

       89.       In October 2018, a P320 fired un-commanded on Lieutenant Letrell Hayes in

Georgia while he was holstering it, causing severe tunneling injuries to his right thigh and calf.

       90.       In October 2018, firearms and retired Law Enforcement Officer Stephen Mayes’

P320 fired un-commanded while seated in its holster, causing severe injury to his right leg.

       91.       In December 2018, civilian Robert Lang’s P320 fired on him un-commanded

and caused serve tunneling wounds to this right leg.

       92.       On May 19, 2019, the P320 of Lieutenant Thomas Ahern of the Cambridge,

Massachusetts SWAT team fired un-commanded inside a SWAT van with six other occupants

while he was working a shift for the annual Mayfair even near Harvard Square.

       93.       The round struck a cellphone case on Ahern’s left leg, deflected into a SWAT

gear bag and came to rest in a ballistic helmet, narrowly missing everyone else in the van. The

casing of the round did not eject. Lieutenant Ahern is a SIG certified armorer3 on the P320.



3
  According to SIG Sauer documents, “[t]he SIG SAUER factory armorer certification enables
the agency armorer or individual user to completely disassemble, inspect, service, and re-
assemble associated weapon systems without voiding the factory warranty. Proper and routine
weapon maintenance and inspection of a firearm are essential to ensure maximum reliability.
Factory armorer courses at SIG SAUER Academy certify agency armorers or individuals to
maintain, inspect, service, and repair selected SIG SAUER firearms while preserving the factory
warranty. Upon successful completion, armorers will fully understand each firearm and be
factory-certified for a period of three years.” https://www.sigsaueracademy.com/course/armorer-
certification
               Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 16 of 30




         94.      Only July 23, 2019, a P320 fired un-commanded on Officer Walter Collete, Jr.

of the Somerville, Massachusetts Police Department hitting him in his leg and causing

substantial injuries to his leg.

         95.      In August 2019, within the Eastern District of Pennsylvania, a Philadelphia

Transit Officer’s P320 fired un-commanded while fully-holstered, nearly striking a bystander in

the subway. The incident was captured on video, and the officer was returned to duty the next

day.

         96.      The transit authority replaced all SIG P320s, and later fuller exonerated the

officer of any alleged wrongdoing in view of the content of the videotape of the incident showing

that it fired without a trigger pull. The officer, Craig Jacklyn, later stated:

         This weapon is a hazard. I actually spoke with a lawyer for my situation. Although No
         one was hurt...someone could have been killed. I'm angry that I was put in a potentially
         life altering position with a product deemed "safe" by its manufacturer. The fact that
         officers are carrying this weapon on the job and at home around family thinking it's safe
         even while resting in its holster has me very angry. Everything that I've told you is
         documented through 2 Investigative Services. Philadelphia Police Firearms Investigative
         Unit/ Officer Involved Shooting Incident Unit and SEPTA Transit Police Criminal
         Investigations Unit. There is station video footage/ body worn camera footage as well.


         97.      On September 3, 2019, another P320 in use by the Loudoun County Virginia’s

Sheriff’s Office fired un-commanded on another Loudoun County Deputy Sheriff, Carl Costello,

hitting in his leg.

         98.      On October 10, 2019, Officer Jacques Desrosiers, also of the Cambridge,

Massachusetts Police Department, was shot by his P320 without a trigger pull. The round caused

massive and life-changing injuries to Officer Desrosiers. The spent casing of the round did not

eject.
               Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 17 of 30




        99.       On October 11, 2019, a P320 fired un-commanded on Veterans Affairs Police

Officer Frank J. Kneski, striking him beneath his lower back as he was un-holstering the weapon.

Upon inspection it was found that the spent casing did not eject.

        100.      The Kneski discharge was investigated by Major Peter J Villani of the Veterans

Affairs Police Agency, also a SIG certified armorer on the P320. In his report he noted the

following:

               After reviewing the Officer’s sidearm, it was noted that the P-320 came from Sig
               Sauer to the distributor prior to the point of sale already with the “upgrade”
               completed. The sidearm had approximately 100 rounds through it since purchased.
               Upon further examination of the internal parts of the frame module, I noticed that
               the foot of the striker that catches the [sear] has noticeable side to side and up and
               down movement within its channel along with upward movement of the slide from
               the frame. Also, the edge of the striker foot which has a height thickness of
               approximately 2mm, is only making contact with approximately .25 of a mm of the
               leading edge only of the disconnector hook. Since the striker has been changed
               with a lighter weight version during the “upgrade program”, it is quite possible that
               any abrupt movement or twisting of the P-320 while holstered, could cause the foot
               of the striker to disengage itself from the disconnector hook on its own since there
               is so little contact between the striker foot and the [sear].

        101.      On November 9, 2019, a P320 fired un-commanded on Officer Matthew

Gardette of the Manteca, California Police Department as he was getting ready for work. As he

merely attempted to place and fasten his duty belt around his waist, the P320 discharged inside

the holster.

        102.      The holster was a Safariland level three retention holster with a hood securing

the pistol. The round blew out the bottom of the holster, impacted the locker room floor, and

missed both Officer Gardette and fellow officers by inches as it ricocheted into a locker door.

        103.      On December 2, 2019, a P320 fired un-commanded while in the possession of

Detective David Albert, also of the Cambridge, Massachusetts Police Department, as he was in

the process of putting his duty belt on.
               Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 18 of 30




        104.      Upon information and belief, employees at SIG Sauer’s own training academy

in New Hampshire have admitted to accidental discharges causing injury in both 2016 and 2017.

        105.      To date, SIG has never issued a mandatory recall of the P320 for repairs; though

it has done so in the past for other of its products with far lesser sales.

        106.      In an interview in 2013, SIG’s former Chief Financial Officer, Timothy Scullin,

just before the P320 was brought to market in 2014, noted that SIG’s revenue had risen

approximately 1,400 percent from 2012 to 2013. He further stated that SIG Sauer’s growth has

outpaced the firearms’ industry’s growth by “two or three times.”

        107.      When asked what some of his biggest professional challenges he has faced in

his career, he stated:

                  At SIG, to grow this fast, people get really challenged. When you’re growing
                  70 to 80 percent in a year, all the systems get stretched, and the people really get
                  stretched. You have to be able to manage multiple tasks in a very fast
                  environment, and in an environment that’s highly regulated, so you can’t mess
                  up, otherwise you get shut down. It just creates a tremendous of stress on the
                  people in the system. But we’ve got people that have risen to the challenge.

                                                  COUNT I

                                     STRICT PRODUCT LIABILITY

        108.      Plaintiff incorporates allegations in the preceding paragraphs as though fully set

forth at length herein.

                 SIG, by and through its agents, servants, workers, contractors, designers,

assemblers, manufacturers, sellers, suppliers and/or distributors, is strictly liable under §402(A)

of the Restatement (Second) of Torts because:

            a. SIG is engaged in the regular business of designing, assembling, manufacturing,
               selling, supplying, distributing, and/or placing into the stream of commerce
               firearms, including the P320 that injured Plaintiff;
               Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 19 of 30




            b. The product involved in the subject incident was marketed and/or placed in the
               general stream of commerce by SIG;

            c. The product was expected to and did reach users without substantial change in the
               condition in which it was designed, assembled, manufactured, sold, supplied,
               distributed and/or placed into the stream of commerce;

            d. The product was designed, assembled, manufactured, sold, supplied, distributed,
               and/or placed into the stream of commerce in the defective condition for the
               reasons set forth above.

        109.     The P320 was in a defective condition as: (1) the danger contained therein was

unknowable and unacceptable to the average or ordinary consumer; and/or (2) a reasonable

person would conclude that the probability and seriousness of the harm caused by the P320

outweighed the burden or costs of taking precautions.

        110.     SIG breached its duties, by and through their agents, servants, workers and/or

employees, and was jointly and severally careless, negligent, grossly negligent and/or reckless in

the performance of its obligations.

        111.     The defective condition of the P320 caused Plaintiff’s injuries.

        112.     SIG is therefore strictly liable to Plaintiff.

        WHEREFORE, Plaintiff demands judgment in his favor and against the Defendant, SIG,

Sauer, Inc., for compensatory and punitive damages, together with lawful interest, attorneys’

fees, costs of suit, and all other claims available by law.


                                               COUNT II

                                            NEGLIGENCE

        113.     Slatowski re-adopts and re-alleges all of the preceding paragraphs of this pleading

as if fully set forth herein.
              Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 20 of 30




       114.     At all relevant times, SIG owed Slatowski the duty to design the P320 weapon in

such a manner and with the exercise of reasonable care, so as to prevent it from firing upon him

merely placing his hand on the weapon’s grip before selling the gun and placing it into the

stream of commerce.

       115.     At all relevant times, SIG owed Slatowski the duty to manufacture, assemble,

inspect and/or test its P320s in such a manner and with the exercise of reasonable care, so as to

prevent it from firing upon gripping the weapon before selling the gun and placing it into the

stream of commerce.

       116.     At all relevant times, SIG owed a duty to unambiguously warn consumers and/or

intended users of the P320, including Slatowski, of known or suspected defects that rendered the

gun unreasonably dangerous to handle or use. Upon information and belief, SIG knew or had

reason to know that the P320 posed an unreasonable risk of harm by virtue of informal and

formal claims arising from substantially similar incidents, internal testing and research, industry

publications and research, and other sources of information to be developed in discovery.

       117.     SIG breached the above-cited duties in various ways, including but not limited
to, one or more of the following negligent acts:



                i.     By failing to use due care in designing and manufacturing the P320’s
                       firing and striker assembly so as to prevent un-commanded discharges;

                ii.    By failing to use due care in designing and manufacturing the P320’s
                       internal components, including its sear, and by omitting a mechanical
                       disconnect switch, so as to prevent un-commanded discharges;

                iii.   By failing to issue a mandatory recall of the P320 as SIG had done in the
                       past with other defective products;
              Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 21 of 30




                iv.     By failing to make reasonable tests and/or inspections to discover the
                        defective, hazardous and unreasonably dangerous conditions relating to
                        the gun’s propensity to discharge un-commanded as described above;

                v.      By negligently failing to unambiguously warn purchasers and end users of
                        the gun, including Slatowski, of said defective, hazardous and
                        unreasonably dangerous conditions relating to its design and manufacture,
                        which it knew or should have known through the exercise of ordinary
                        care;

                vi.     By failing to discover the defective, hazardous and unreasonably
                        dangerous conditions relating to the gun’s propensity to discharge un-
                        commanded while in the possession of SIG, and during which times
                        employees, servants or agents of SIG had an opportunity to inspect,
                        service and work on the gun;

                vii.    By negligently failing to place a warning about mere “vibration” of the
                        gun in a conspicuous manner, such as on its case, which could be easily
                        understood by a consumer, instead of relying on changing the bottom of
                        page 25 of the user manual for the gun after several incidents of accidental
                        discharges;

                viii.   Other negligent acts and omissions to be developed in the course of
                        discovery.

       118.     SIG knew, or should have known, that exposing users to the dangerous and

defective and hazardous conditions existing in the gun would or could give rise to serious bodily

injuries to such users, up to and including death.

       119.     The gun’s defective condition was not visible and Slatowski was not capable of

realizing the dangerous condition and could not have discovered the dangerous condition even

upon performing a reasonable inspection of the same.

       120.     SIG’s negligence as alleged in this Count directly and proximately caused the July

24, 2019 un-commanded discharge and Slatowski’s injuries resulting from the accident.
               Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 22 of 30




        121.     As a direct and proximate result of the negligence set forth in this Count,

Slatowski suffered severe physical injury, mental anguish, inconvenience, loss of the capacity

for the enjoyment of life, physical deformity and handicap and embarrassment associated with

the same, loss of earnings and earning capacity, incurred medical, attendant care and life care

expenses for his care and treatment. These injuries are either permanent or continuing in their

nature and Slatowski will suffer such losses and impairments in the future.

        WHEREFORE, Plaintiffs demand judgment in their favor and against the Defendant for

compensatory and punitive damages, together with lawful interest, attorneys’ fees, costs of suit,

and all other claims available by law.


                                            COUNT III

               BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

        122.     Slatowski readopts and re-alleges all the preceding paragraphs of this pleading as

if fully set forth herein.

        123.     At all relevant times, SIG was in the business of marketing, selling, and

distributing weapons, including the gun causing Slatowski’s injuries.

        124.     SIG knew of the ordinary purposes for which the gun was intended and impliedly

warranted it to be of merchantable quality, safe, and fit for such purposes (which included

“vibrated” and handled while situated within and without a holster) and all other reasonably

foreseeable uses.

        125.     At all relevant times, Slatowski used the gun in its intended manner and for its

intended purpose and reasonably relied on the skill, judgment and implied warranty of SIG. SIG

breached the above-referenced implied warranties as to the gun because, at the time it left SIG’s
              Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 23 of 30




possession, it was not of merchantable quality and was unreasonably dangerous and unfit for the

ordinary and reasonably foreseeable purposes for which it was intended and its reasonably

foreseeable misuses by virtue of:


                i.      Failing to use due care in designing and manufacturing the P320’s internal
                        components, including its sear-striker connection, and by omitting a
                        mechanical disconnect switch, so as to prevent un-commanded discharges;

                ii.     Failing to issue a mandatory recall of the P320 as SIG had done in
                        the past with other defective products;

                iii.    Failing to make reasonable tests and/or inspections to discover the
                        defective, hazardous and unreasonably dangerous conditions relating to
                        the gun’s propensity to discharge accidentally as described above;

                iv.     Negligently failing to unambiguously warn purchasers and end users of
                        the gun, including Slatowski, of said defective, hazardous and
                        unreasonably dangerous conditions relating to its design and manufacture,
                        which it knew or should have known through the exercise of ordinary
                        care;

                v.      Failing to discover the defective, hazardous and unreasonably dangerous
                        conditions relating to the gun’s propensity to discharge accidentally while
                        in the possession of SIG, and during which times employees, servants or
                        agents of SIG had an opportunity to inspect, service and work on the gun;

                vi.     Negligently failing to place a warning about the danger of mere
                        “vibration” of the gun in a conspicuous manner, such as on its case, which
                        could be easily understood by a consumer, instead of relying on changing
                        the bottom of page 25 of the user manual for the gun after several
                        incidents of accidental discharges;

       126.     Slatowski, as the end user of the gun, was a person who would foreseeably be

injured by breaching the implied warranty referenced in this Count and SIG’s breach of the

warranty of merchantability as alleged herein directly and proximately cause the accident and

Slatowski’s injuries.
               Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 24 of 30




        127.     As a direct and proximate result of the breaches set forth in this Count, Slatowski

suffered severe physical injury, mental anguish, inconvenience, loss of the capacity for the

enjoyment of life, physical deformity and handicap and embarrassment associated with the same,

loss of earnings and earning capacity, incurred medical, nursing, attendant care and life care

expenses for his care and treatment. These injuries are either permanent or continuing in their

nature and Slatowski will suffer such losses and impairments in the future.

        WHEREFORE, Plaintiffs demand judgment in their favor and against the Defendant for

compensatory and punitive damages, together with lawful interest, attorneys’ fees, costs of suit,

and all other claims available by law.

                                            COUNT IV

                                BREACH OF EXPRESS WARRANTY

        128.     Slatowski readopts and re-alleges all the preceding paragraphs of this Complaint

as if fully set forth herein.

        129.     At all times material hereto, SIG was in the business of marketing, selling, and

distributing weapons, including the gun causing Slatowski’s injuries. Upon information and

belief, SIG knew or had reason to know the gun would be situated in holsters that would need to

be removed from a law enforcement end user’s service belt at the time they sold the gun, and that

the purchaser was in fact relying on SIG’s skill, judgment, and implied warranty of the gun’s

fitness for that particular purpose without firing.

        130.     Accordingly, SIG impliedly warranted that the gun was suitable for the particular

purpose of being situated within a holster that would need to be removed from service belts from

time to time.
              Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 25 of 30




       131.     At all relevant times, Slatowski used the gun in its intended manner and for its

intended purpose and reasonably relied on the skill, judgment and implied warranty of SIG in

using and handling the gun and its SIG-issued holster.

       132.     SIG breached the above-referenced implied warranty as to the gun in that it was

unreasonably dangerous and unfit to be removed while in its holster at the time it left SIG’s

possession by virtue of:


                i.     Failing to use due care in designing and manufacturing the P320’s internal
                       components, including its sear, and by omitting a mechanical disconnect
                       switch, so as to prevent accidental discharges;

                ii.    Failing to issue a mandatory recall of the P320 as SIG had done in the past
                       with other defective products;

                iii.   Failing to make reasonable tests and/or inspections to discover the
                       defective, hazardous and unreasonably dangerous conditions relating to
                       the gun’s propensity to discharge accidentally as described above;

                iv.    Negligently failing to unambiguously and conspicuously warn purchasers
                       and end users of the gun, including Slatowski, of said defective, hazardous
                       and unreasonably dangerous conditions relating to its design and
                       manufacture, which it knew or should have known through the exercise of
                       ordinary care;

                v.     Failing to discover the defective, hazardous and unreasonably dangerous
                       conditions relating to the gun’s propensity to discharge accidentally while
                       in the possession of SIG, and during which times employees, servants or
                       agents of SIG had an opportunity to inspect, service and work on the gun;

                vi.    Negligently failing to place a warning about the danger of mere
                       “vibration” of the gun in a conspicuous manner, such as on its case, which
                       could be easily understood by a consumer, instead of relying on changing
                       the bottom of page 25 of the user manual for the gun after several
                       incidents of accidental discharges;

                vii.   Expressly warranting that the gun would not fire unless the trigger was
                       pulled.
               Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 26 of 30




        133.     A direct and proximate result of the breaches set forth in this Count, Slatowski

suffered severe physical injury, mental anguish, inconvenience, loss of the capacity for the

enjoyment of life, physical deformity and handicap and embarrassment associated with the same,

loss of earnings and earning capacity, incurred medical, nursing, attendant care and life care

expenses for his care and treatment. These injuries are either permanent or continuing in their

nature and Slatowski will suffer such losses and impairments in the future.


        WHEREFORE, Plaintiffs demand judgment in their favor and against the Defendant for

compensatory and punitive damages, together with lawful interest, attorneys’ fees, costs of suit,

and all other claims available by law.


                                            COUNT V

                  NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

        134.     Slatowski readopts and re-alleges all the preceding paragraphs of this Complaint

as if fully set forth herein.

        135.     By its actions, SIG knew, or should have known, that the design and/or

manufacturing defect in the gun rendered it capable of discharging without the trigger being

pulled. Yet it presented to ICE and Slatowski, and the general public, in marketing materials that

numerous safeties would prevent the gun from firing unless the trigger was pulled.

        136.     SIG’s conduct created an unreasonable risk of causing the Plaintiff emotional

distress.

        137.     Slatowski’s emotional distress was foreseeable.
               Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 27 of 30




        138.     The emotional distress was severe enough that it might result in illness or bodily

harm, and in fact did result in severe bodily harm; including severe damage to his right leg.

        139.     SIG’s conduct was the direct and proximate cause of Slatowski’s distress.

        140.     The trigger was not pulled by Slatowski, yet the weapon still fired and shot him in

the leg, narrowly missing his femoral artery, which would have been a mortal injury.

        141.     As a direct and proximate result of the breaches set forth in this Count, Slatowski

suffered severe physical injury, mental anguish, inconvenience, loss of the capacity for the

enjoyment of life, physical deformity and handicap and embarrassment associated with the same,

loss of earnings and earning capacity, incurred medical, nursing, attendant care and life care

expenses for his care and treatment. These injuries are either permanent or continuing in their

nature and Slatowski will suffer such losses and impairments in the future.

        WHEREFORE, Plaintiffs demand judgment in their favor and against the Defendant for

compensatory and punitive damages, together with lawful interest, attorneys’ fees, costs of suit,

and all other claims available by law.


                                            COUNT VI

                 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

        142.     Slatowski readopts and re-alleges all the preceding paragraphs of this Complaint

as if fully set forth herein.

        143.     Upon information and belief, SIG had knowledge of the various defects with the

commercial version of the P320 gun years before Slatowski was shot in September 21, 2020.
                 Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 28 of 30




          144.     Despite having such knowledge, it failed to issue a mandatory recall of the gun

despite the ability to do so, which would have prevented the severe injury to Slatowski.

          145.     Had SIG acted responsibly and repaired the defects in the commercial version of

the P320 before February 2018, Slatowski never would have been shot. The round discharged

from her weapon easily could have taken her life.

          146.     SIG knew, or should have known, that severe emotional distress was a likely

result of its outrageous and irresponsible conduct, which was designed to save in excess of $100

million in repair costs, by implementing a “voluntary upgrade” of the gun instead of a mandatory

recall.

          147.     SIG’s conduct in this matter was self-serving, deceptive, reckless, intolerable and

outrageous as described above, such as to go beyond all possible bounds of decency, and be

regarded as atrocious, and utterly intolerable in a civilized community.

          148.     SIG’s conduct was the direct and proximate cause of Slatowski’s distress.

          149.     The emotional distress sustained by Slatowski was severe, and was accompanied

by severe and permanent physical injury.

          150.     As a direct and proximate result of the breaches set forth in this Count, Slatowski

suffered severe physical injury, mental anguish, inconvenience, loss of the capacity for the

enjoyment of life, physical deformity and handicap and embarrassment associated with the same,

loss of earnings and earning capacity, incurred medical, nursing, attendant care and life care

expenses for care and treatment. These injuries are either permanent or continuing in their nature

and Slatowski will suffer such losses and impairments in the future.
               Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 29 of 30




        WHEREFORE, Plaintiff, Keith Slatowski, demands judgment in his favor and against

Defendant for compensatory and punitive damages, together with lawful interest, attorneys’ fees,

costs of suit, and all other claims available by law.



                                                COUNT VII

                                     LOSS OF CONSORTIUM

        151.     Plaintiffs incorporate by reference all preceding paragraphs of this Complaint, the

same as if fully set forth hereinafter.

        152.     At all relevant times hereto, Plaintiff, Bianca Cemini Slatowski, was the lawfully

wedded wife of husband-plaintiff, Keith Slatowski.

        153.     As a result of the injuries sustained by Plaintiff, Keith Slatowski, wife-plaintiff

Bianca Cemini Slatowski, has been and will continue to be deprived of the love, assistance,

companionship, consortium and society of her husband, Plaintiff, Keith Slatowski, all to her

great loss and detriment.

        WHEREFORE, Plaintiff, Bianca Cemini Slatowski, demands judgment in her favor and

against Defendant for compensatory and punitive damages, together with lawful interest,

attorneys’ fees, costs of suit, and all other claims available by law.


Dated: February 17, 2021                  LAW OFFICES OF JEFFREY S. BAGNELL

                                          BY:    /s/Jeffrey S. Bagnell___________
                                                          Jeffrey S. Bagnell
                                                          Federal Bar No. CT18983
                                                          Pro Hac Vice application pending
                                                          Jeffrey S. Bagnell, Esq., LLC
                                                          55 Greens Farms Road, #200-60
                                                          Westport, Connecticut 06880
                                                          (203) 984-8820
                                                          (203) 255-4454 (fax)
Case 2:21-cv-00729 Document 1 Filed 02/17/21 Page 30 of 30




                                 jeff@bagnell-law.com

                    SALTZ MONGELUZZI & BENDESKY P.C.


                    BY:   /s/ Robert W. Zimmerman
                          LARRY BENDESKY
                          ROBERT W. ZIMMERMAN
                          I.D. Nos. 51026/208410
                          One Liberty Place, 52nd Floor
                          1650 Market Street
                          Philadelphia, PA 19103
                          (215) 496-8282
                          Fax (215) 496-0999

                          Attorneys for Plaintiffs
